

115 HR 6407 IH: Computers for Veterans and Students Act of 2018
U.S. House of Representatives
2018-07-17
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I115th CONGRESS2d SessionH. R. 6407IN THE HOUSE OF REPRESENTATIVESJuly 17, 2018Mr. Garrett (for himself, Mr. Peterson, Mr. Donovan, Mr. Wittman, Mr. Walz, Mr. Perlmutter, and Ms. Stefanik) introduced the following bill; which was referred to the Committee on Oversight and Government ReformA BILLTo require the Administrator of General Services to transfer certain surplus computers and
			 technology equipment to nonprofit computer refurbishers for repair and
			 distribution, and for other purposes.
	
 1.Short titleThis Act may be cited as the Computers for Veterans and Students Act of 2018 or the COVS Act. 2.FindingsCongress makes the following findings:
 (1)Access to computers and computer technology are indispensable for success in the 21st century. Millions of Americans do not regularly use a computer and research shows that substantial disparities remain in both internet use and the quality of access with the digital divide concentrated among older, less educated, less affluent populations, especially veterans, low-income students, and senior citizens.
 (2)In 1996, the President issued Executive Order 12999 instructing the General Services Administration (GSA) to allow schools and nonprofits the ability to receive Federal surplus computers for educational purposes.
 (3)GSA created the Computers for Learning Program, which distributes approximately 30,000 computers and computer-related equipment annually to public schools and nonprofits for reuse.
 (4)As a Federal program, Computers for Learning has lagged in fulfilling its mission just as the need for computer access for basic services and education has skyrocketed.
 (5)Computers for Learning has failed on three fronts through waste (computers going to schools and nonprofits that are not equipped to refurbish them), abuse (multiple cases of theft or fraud in recent years), and inefficiency (schools and nonprofits that lack the capacity to refurbish on a regional or national scale).
 (6)Computers for Learning would benefit from increased coordination by working directly with certified nonprofit computer refurbishers, the majority of which are allied together under the Alliance for Technology Reuse and Refurbishing (AFTRR).
 (7)AFTRR members collectively refurbish and put over 90,000 computers back into the community annually from public and privately donated equipment, closing the digital divide and diverting millions of pounds of potential e-waste from landfills.
 (8)Each AFTRR member has bridging the digital divide at the core of their respective missions. Collectively, they have decades of experience, capacity, and knowledge in not only refurbishing computers, but also, distributing them to people in need, with many providing low-cost internet access and digital literacy training. AFTRR members have led the Nation in bridging the digital divide for years, and in some cases, decades.
			3.Transfer of certain surplus computers and technology equipment to nonprofit computer refurbishers
 (a)In generalThe head of a Federal agency, through the Administrator of General Services, shall offer to transfer any surplus computer or technology equipment that is not being used internally by the Federal agency, or has not been requested for use by another Federal agency, to a nonprofit computer refurbisher for repair and distribution to an educational institution, a veteran, an individual with a disability, a low-income individual, a student, or a senior in need (as determined by the nonprofit computer refurbisher).
 (b)Collaboration with Alliance for Technology Refurbishing and ReuseIn carrying out subsection (a), the Administrator of General Services shall work directly with the Alliance for Technology Refurbishing and Reuse to establish a process through which surplus computers and technology equipment will be transferred to nonprofit computer refurbishers. Such process shall be established not later than 60 days after the date of the enactment of this Act.
 (c)Return of certain computers and equipmentIn the case in which the Administrator of General Services is not able to transfer a surplus computer or technology equipment to a nonprofit computer refurbisher within 30 days after offering to transfer such computer or equipment, the head of the Federal agency on whose behalf the Administrator of General Services acted shall dispose of such computer or equipment in accordance with the procedures of such agency regarding the disposal of Federal electronic assets.
			(d)Duties of nonprofit computer refurbishers
 (1)Training programsEach nonprofit computer refurbisher to whom the Administrator of General Services transfers a surplus computer or technology equipment under subsection (a) shall offer training programs for educational institutions, veterans, individuals with disabilities, low-income individuals, students, and seniors in need on the use of computers and technology equipment.
 (2)Legal complianceEach nonprofit computer refurbisher to whom the Administrator of General Services transfers a surplus computer or technology equipment under subsection (a) shall comply with any Federal, State, or local law relating to the disposition of e-waste.
 (3)Annual reports to AFTRREach nonprofit computer refurbisher to whom the Administrator of General Services transfers a surplus computer or technology equipment under subsection (a) shall submit an annual report to the Alliance for Technology Refurbishing and Reuse on any surplus computer or technology equipment repaired or distributed by such refurbisher.
 (e)Prohibition against tracking and time limitsDue to the unique condition of each surplus computer or technology equipment, the Administrator of General Services may not require a nonprofit computer refurbisher to repair and distribute any surplus computer or technology equipment within a specific timeframe.
 (f)DefinitionsIn this section: (1)Educational institutionThe term educational institution means—
 (A)any public or private child care center, preschool, elementary school, secondary school, or accredited institution of vocational, professional, or higher education; and
 (B)in the case of an accredited institution of vocational, professional, or higher education composed of more than one school, college, or department that is administratively a separate unit, each such school, college, or department.
 (2)Nonprofit computer refurbisherThe term nonprofit computer refurbisher means a nonprofit organization— (A)whose primary mission and activity is to bridge the digital divide;
 (B)that is exempt from taxation under section 501 of the Internal Revenue Code of 1986; and (C)that is a member of the Alliance for Technology Refurbishing and Reuse.
 (3)SeniorThe term senior means any individual who is 65 years of age or older. (4)StudentThe term student means any individual enrolled in an educational institution, excluding a public or private child care center.
 (5)Technology equipmentThe term technology equipment means physical assets related to computers and information technology, including peripheral components, tablets, communication devices (such as routers, servers, and cell phones), printers, scanners, uninterruptible power sources, and cables and connections.
 (6)VeteranThe term veteran has the meaning given that term in section 101 of title 38, United States Code. 